Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mike Krawzsenek on July 16, 2022.
The application has been amended as follows: 

Claims 1-3, 8, 29, 37, 76, 95, 97, 99, 103 110, 114, & 118-127 are cancelled and new claims are added:



128. A cryopreserved chorionic membrane comprising native therapeutic cells and matrix metalloproteinase-9 (MMP-9), wherein at least 70% of the native therapeutic cells in the chorionic membrane are viable, wherein the viable native therapeutic cells comprise one or more of mesenchymal stem cells (MSCs), stromal cells, and fibroblast cells, and wherein the cryopreserved chorionic membrane is substantially free of CD14+ macrophage cells.
 
129. The cryopreserved chorionic membrane of claim 128, comprising: a cryopreserving amount of a cryopreservative; wherein the  cryopreserved chorionic membrane comprises a reticular layer and a stromal layer that both comprise viable therapeutic cells, and wherein the cryopreserved chorionic membrane is substantially free of vascularized tissue or vascularized tissue derived immunogenic cells.
 
130. The cryopreserved chorionic membrane of claim 128, wherein the cryopreserved chorionic membrane is substantially free of trophoblasts.
 
131.  The cryopreserved chorionic membrane of claim 128, wherein the cryopreserved chorionic membrane comprises insulin-like growth factor binding protein-1 and adiponectin.
 
132. The cryopreserved chorionic membrane of claim 128, wherein the cryopreserved chorionic membrane has been disinfected.
 
133.  The cryopreserved chorionic membrane of claim 128, wherein the cryopreserved chorionic membrane has a square shape.
 
134. The cryopreserved chorionic membrane of claim 128, wherein the cryopreserved chorionic membrane does not include an amniotic membrane.
 
135. The cryopreserved chorionic membrane of claim 128, wherein the cryopreserved chorionic membrane has a thickness of 40 to 400 micrometers.
 
136. The cryopreserved chorionic membrane of claim 128, wherein the cryopreserved chorionic membrane is substantially free of vascularized tissue or vascularized tissue-derived immunogenic cells.
 
137. The cryopreserved chorionic membrane of claim 128, wherein the cryopreserved chorionic membrane comprises CD14+ macrophages in an amount of less than 5% of the amount of CD14+ macrophage cells in an unprocessed chorionic membrane.
 
138. The cryopreserved chorionic membrane of claim 128, wherein the cryopreserved chorionic membrane has a width x length dimension of 5 centimeters by 5 centimeters.  


The following is an examiner’s statement of reasons for allowance: No other prior art reference teaches a cryopreserved chorionic membrane with such a high therapeutic cell viability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657